DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 01-24-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 2, and 4-20 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Claim(s) 1 recite(s) the language (emphasis added) “storing the first additional bits comprise storing at least a first portion of additional information”, where --comprises—reads better as the subject (storing) of the verb has been amended.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ware, US 20170371740 A1.

As to claim 1, Ware discloses a memory device (see Ware Fig 1) comprising: 

a first number of dataset memory cells (see Ware Fig 2 Ref 206), the first number of dataset memory cells configured to store a first number of data bits (see Ware Fig T[255:0] and Para [0025]); and 
a first number of designated Column Redundancy (CR) memory cells (see Ware Para [0024] and Fig 2 Ref 130) configured to replace one or more defective memory cells of the first number of dataset memory cells (see Ware Para [0024]), the first number of CR memory cells configured to store first CR bits (see Ware Para [0024]) and first additional bits (see Ware Para [0024]), wherein: 
storing the first CR bits comprise remapping one or more data bits of the first number of data bits from the one or more defective memory cells of the first number of dataset memory cells to the first number of designated CR memory cells (see Ware Para [0026]); and 
storing the first additional bits comprise storing at least a first portion of additional information (see Ware Para [0027] and Fig 2 Ref 2-2) associated with an address of a first memory cell of the first number of dataset memory cells on unused memory cells of the first number of designated CR memory cells after storing the first CR bits (see  Ware Para [0024] and Fig 12 Refs 1216 and 1218; Reference character 130 is integral to reference character 128).

As to claim 2, Ware discloses the memory device of claim 1, wherein 


As to claim 3, Ware discloses the memory device of claim 2, wherein 
the previously identified erroneous data bit is identified using Error Correction Code (ECC) circuitry (see Ware Fig 1 Ref 132).

As to claim 4, Ware discloses the memory device of claim 1, wherein: 
the first additional bits are generated during a first ECC cycle (see Ware Para [0033] and Fig 5; Detecting is a first cycle.) to identify an erroneous data bit associated with the first memory cell (see Ware Fig 12); and the first additional bits are accessed during a second ECC cycle, subsequent to the first ECC cycle  to correct a data bit associated with the first memory cell (see Ware Para [0033] and Fig 12; Correcting is a second cycle.).

As to claim 5, Ware discloses the memory device of claim 1, wherein 
the memory device is configured to correct an erroneous data bit of the first number of dataset memory cells by accessing the first additional bits (see Ware Para [0026]).

As to claim 6, Ware discloses the memory device of claim 5, wherein:
the memory device is configured to correct a first number of erroneous data bits of the first number of data bits (see Ware Para [0026]) using an ECC stored in association with the first number of dataset memory cells (see Ware Para [0026]); and the memory 

As to claim 7, Ware discloses the memory device of claim 1, wherein the memory array comprises 
a second data segment (see Ware Fig 2 Ref 202; There are multiple rows in an array.),
the second additional bits comprise at least a second portion of the additional  information associated with the address of the first memory cell  (see Ware Paras [0024] and [0027], and Fig 2 Ref 2-2).

As to claim 11, Ware discloses a method comprising: 
storing, using a controller of memory circuitry (see Ware Fig 1 Ref 104), first Column Redundancy (CR) bits (see Ware Para [0024] and Fig 2 Ref 130) on at least one memory cell of a number of designated memory cells of a first CR array (see Ware Fig 2 Ref 130) to replace one or more defective memory cells of a first number of dataset memory cells (see Ware Fig 2 Ref 202) configured to store a first dataset (see Ware Fig 2 Ref 206 and Para [0024]), wherein 

detecting, using the controller, a number of unused memory cells of the designated memory cells of the first CR array after storing the CR bits (see Ware Para [0024] and Fig 12 Refs 1216 and 1218); 
detecting, using the controller, a first address of a first memory cell of the first number of dataset memory cells based on detecting an erroneous data bit during a first memory operation cycle (see Ware Para [0033] and Fig 12); 
storing, using the controller, first additional information, indicative of at least a first portion of the first address on the number of unused designated memory cells of the first CR array (see Ware Para [0024]); 
detecting, using the controller, a number of errors associated with the first dataset during a second memory operation cycle, occurring after the first memory operation cycle (see Ware Para [0033] and Fig 12); and 
correcting, using the controller, at least a first error of the number of errors associated with the first dataset using the first additional information stored on the number of unused designated memory cells of the first CR array (see Ware Para [0033], Fig 5 and Fig 2 Ref 2-2).

As to claim 12, Ware discloses the method of claim 11, wherein 
the memory cell of the first number of dataset memory cells is a likely defective memory cell based on based on detecting the erroneous data bit during the first memory operation cycle (see Ware Fig 12 Ref 1212).

As to claim 15, Ware discloses an apparatus (see Ware Fig 1) comprising: 
a memory array (see Ware Fig 2 Ref Bank B) comprising a first data segment (see Ware Fig 2 Ref 202), wherein the first data segment comprises: 
comprising a first number of dataset memory cells (see Ware Fig 2 Ref 202), the first number of dataset memory cells comprising a first number of data bits stored thereon (see Ware Fig 2 Ref 206), the first number of data bits indicative of at least a portion of information stored on the memory array (see Ware Fig 2 Ref 2-1); and 
a number of memory cells designated Column Redundancy (CR) (see Ware Fig 2 Ref 130 and Para [0024]) configured to replace one or more defective memory cells of the first number of dataset memory cells (see Ware Para [0024]), the number of designated CR memory cells configured to comprise: 
CR bits remapped from the one or more defective memory cells of the first number of dataset memory cells and stored on one or more of the number of designated CR memory cells (see Ware Paras [0024] and [0026]), a number of the CR bits being less than the number of designated CR memory cells (see Ware Para [0026] and Fig 2 Ref 2-2); and 
additional bits (see Ware Para [0024]) indicative of at least a portion of additional information for identifying a likely defective memory cell of the first number of dataset memory cells stored at on an unused memory cells portion of the number of designated CR memory cells (see Ware Paras [0024] and [0027], and Fig 2 Ref 2-2) after storing the CR bits (see Ware Fig 12).

As to claim 16, Ware discloses the apparatus of claim 15, wherein
the apparatus  is configured to correct an erroneous data bit associated with the first number of dataset memory cells by accessing the additional information stored on the unused memory cells of the number of designated CR memory cells (see Ware Fig 8).

As to claim 17, Ware discloses the apparatus of claim 16, wherein: 
the apparatus is configured to correct a first number of erroneous data bits of the first number of data bits (see Ware Para [0026]) using an ECC stored in association with the first number of dataset memory cells bits (see Ware Para [0026]); and the apparatus memory device is configured to correct an additional erroneous data bit of the first number of data bits using the additional information stored on the unused memory cells of the number of designated CR memory cells bits (see Ware Para [0024]).

As to claim 18, Ware discloses the apparatus of claim 15, wherein
the memory array comprises a second data segment (see Ware Fig 2 Ref 202; There are multiple rows in an array.), the second data segment comprising a second number of dataset memory cells and a second number of designated CR memory cells configured to store additional bits (see Ware Para [0025] and Fig 2 Ref 2-1) indicative of a second portion of the additional information, for identifying an address of the likely defective memory cell (see Ware Para [0024]), wherein 
the memory device is configured to correct an erroneous data bit associated with the first number of dataset memory cells by accessing the first portion of the additional information stored on the first number of designated CR memory cells and the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10, 13, 14, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware, US 20170371740 A1, in view of Ilkbahar, US 20030115514 A1.

As to claim 8, Ware discloses the memory device of claim 7, wherein: 
the memory device is configured to correct a first number of erroneous data bits of the first number of data bits using an ECC stored in association with the first number of dataset memory cells (see Ware Para [0026]); and 
the memory device is configured to correct an additional erroneous data bit of the first number of data bits using the first additional bits (see Ware Para [0024]).

Ware does not appear to explicitly disclose the memory device is configured to correct an additional erroneous data bit of the first number of data bits using the first additional 

Ilkbahar disclose the memory device is configured to correct an additional erroneous data bit of the first number of data bits using the first additional bits stored on the first number of designated CR memory cells and the second additional bits stored on the second number of designated CR memory cells (see Ilkbahar Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ware, may have ECC information distributed over multiple memory areas, as disclosed by Ilkbahar. The inventions are well known variants of memory devices which manage defective data and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ilkbahar‘s attempt to protect against multi-bit errors (see Ilkbahar Para [0021]).

As to claim 9, Ware and Ilkbahar disclose the memory device of claim 1, wherein the memory device comprises: 
a second data segment comprising a second number of dataset memory cells and a second number of designated CR memory cells (see Ware Fig 2 Ref 202; There are multiple rows in an array.), the second number of designated CR memory cells are configured to store second additional bits (see Ware Para [0025] and Fig 2 Ref 2-2); 

a fourth data segment (see Ware Fig 2 Ref 202) comprising a fourth number of dataset memory cells and a fourth number of designated CR memory cells, the fourth number of designated CR memory cells are configured to store fourth additional bits (see Ware Para [0025] and Fig 2 Ref 2-2); wherein 
the memory device is configured to use the first additional bits, the second additional bits, the third additional bits, and the fourth additional bits to identify position of an erroneous data bit stored on the first number of dataset memory cells (see Ilkbahar Para [0021]).

As to claim 10, Ware and Ilkbahar disclose the memory device of claim 9, wherein
at least a portion of the additional information stored on the first additional bits, the second additional bits, the third additional bits, or the fourth additional bits is associated with a redundant ECC (see Ilkbahar Para [0021]; Additional locations to store ECC are redundant.), wherein 
the memory device is configured to use the redundant ECC to identify at least an erroneous data bit (see Ilkbahar Para [0021]).

As to claim 13, Ware and Ilkbahar disclose the method of claim 11, comprising: detecting, using the controller, second additional information (see Ware Para [0025] and 

As to claim 14, Ware and Ilkbahar disclose the method of claim 11, comprising: detecting, using the controller, second additional information (see Ware Para [0025] and Fig 2 Ref 2-1), associated with the first address and stored on unused memory cells of a second CR array (see Ware Para [0024] and Ilkbahar Para [0021]) associated with a second data segment of the memory circuitry (see Ware Fig 2 Ref 202); 
detecting, using the controller, third additional information (see Ware Para [0025] and Fig 2 Ref 2-1) associated with the first address and stored on unused memory cells of a third CR array (see Ware Para [0024] and Ilkbahar Para [0021]) associated with a third dataset (see Ware Fig 2 Ref 202); 
detecting, using the controller, fourth additional information (see Ware Para [0025] and Fig 2 Ref 2-1) associated with the first address and stored on unused designated memory cells of a fourth CR array associated with a fourth data segment of the memory circuitry (see Ware Fig 2 Ref 202); 


As to claim 19, Ware and Ilkbahar disclose the apparatus of claim 15, wherein the memory array comprises:
a second data segment comprising a second number of dataset memory cells and a second number of CR memory cells (see Ware Fig 2 Ref 202; There are multiple rows in an array.), the second number of CR memory cells are configured to store additional bits indicative of second additional information (see Ware Para [0025] and Fig 2 Ref 2-1); 
a third data segment (see Ware Fig 2 Ref 202) comprising a third number of dataset memory cells and a third number of CR memory cells, the third number of CR memory cells are configured to store additional bits indicative of third additional information (see Ware Para [0025] and Fig 2 Ref 2-2); and 
a fourth data segment (see Ware Fig 2 Ref 202) comprising a fourth number of dataset memory cells and a fourth number of CR memory cells, the fourth number of CR memory cells are configured to store additional bits indicative of fourth additional information (see Ware Para [0025] and Fig 2 Ref 2-2); wherein 


As to claim 20, Ware and Ilkbahar disclose the apparatus of claim 19, wherein
the portion of the additional information stored on the third number of data  bits, the second additional information , the third additional information, or the fourth additional information is associated with a redundant ECC (see Ilkbahar Para [0021]; Additional locations to store ECC are redundant.), wherein 
the memory device is configured to use the redundant ECC to identify at least an erroneous data bit (see Ilkbahar Para [0021]).

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 

The amended claims do not appear to overcome the previously presented prior art. Reference characters 130 and 128 of Ware are physically one array, thus additional memory cells of a separate array are not needed. The language “unused” is broad and it is reasonable to interpret the unused memory cells claimed as unused for particular ECC operation directed at particular memory segments. The second, third, and fourth data segments are not disclosed with enough explicitly to overcome the argued additional rows of Ware representing additional memory segments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824  - 03/10/2022